COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                 NO.
2-09-336-CR
 
CIPRIANO RAMON ALMANZA III                                                       APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
               FROM THE 372ND
DISTRICT COURT OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered
AAppellant=s Motion To
Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f). 
PER CURIAM
 
PANEL:  GARDNER,
WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 15, 2009




[1]See Tex. R. App. P. 47.4.